J-S47016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.V.F., A                 :   IN THE SUPERIOR COURT OF
 MINOR                                         :        PENNSYLVANIA
                                               :
                                               :
 APPEAL OF: A.H., MOTHER                       :
                                               :
                                               :
                                               :
                                               :   No. 424 EDA 2017

               Appeal from the Decree Entered January 17, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001212-2016

 IN THE INTEREST OF: J.V.F., A                 :   IN THE SUPERIOR COURT OF
 MINOR                                         :        PENNSYLVANIA
                                               :
                                               :
 APPEAL OF: A.H., MOTHER                       :
                                               :
                                               :
                                               :
                                               :   No. 427 EDA 2017

                Appeal from the Order Entered January 17, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0001724-2015


BEFORE:      LAZARUS, MOULTON, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MOULTON, J.:                              FILED AUGUST 25, 2017

       In these consolidated appeals,1 A.H. (“Mother”) appeals from the

January 17, 2017 decree terminating her parental rights to her son, J.V.F.
____________________________________________


       1
       On March 15, 2017, this Court sua sponte consolidated Mother’s two
appeals – one challenging the decree terminating Mother’s parental rights
and one challenging the trial court’s order changing the goal to adoption.
See Pa.R.A.P. 513.
J-S47016-17



(“Child”), born in October 2014, and from the order dated the same date

changing Child’s permanency goal to adoption.2 We affirm.

       DHS opened a case file for Child in December 2014 due to drug and

alcohol concerns with Mother. N.T., 1/17/17, at 6. On August 18, 2015, the

trial court adjudicated Child dependent.         Child was placed with, and

continues to reside with, Paternal Grandmother. The trial court summarized

the relevant factual and procedural history as follows:

            On December 24, 2014 an initial Single Case Plan (SCP)
            was created. The SCP objectives for Mother were to
            address any drug and alcohol abuse issues[;] comply with
            a    drug    and     alcohol  assessment;     comply  with
            recommendation; []only take medication as prescribed;
            refrain from use [of] any illegal drugs or alcohol[;] and
            participate in individual mental health therapy.[3]

                                           ...

            On November 2, 2015, it was reported that Mother was
            scheduled for a drug and alcohol assessment on
            September 21, 2015 and did not attend.         The Court
            ordered Mother to follow all SCP objectives; and referred
            Mother to [the Clinical Evaluation Unit (“CEU”)] for a full
            drug and alcohol screen with dual diagnosis, an
            assessment, monitoring, and three random drug screens
            prior to the next court date.


____________________________________________


       2
           Child’s father is deceased.
       3
        The most recent SCP objectives for Mother were to “comply with a
drug and alcohol assessment, to comply with those recommendations, to
only take medications as prescribed, [to] not use any illegal drugs or alcohol
and to participate in individual therapy, as well as maintain stable housing.”
N.T., 1/17/17, at 7.



                                           -2-
J-S47016-17


         On January 21, 2016, it was reported that on November 2,
         2015, Mother had a positive drug screen and that on
         December    7,   2015,   Mother    tested   positive for
         benzodiazepines and opiates.

         On January 25, 2016, the Court ordered that if Mother’s
         program did not have drug screens, Mother was to be
         referred to CEU for three random screens.

         On March 2, 2016, the Court ordered Mother to sign [a]
         release of information form.

                                      ...

         On   May    9,   2016,    Mother    tested     positive       for
         benzodiazepines, creatinine, and opiates.

         The CEU reported that Mother failed to come to CEU on
         June 10, 2016 to provide documentation for her current
         treatment status.

Trial Ct. Op., 3/27/17, at 1-2.

      On December 9, 2016, DHS filed a petition to terminate Mother’s

parental rights to Child and to change Child’s permanency goal to adoption.

On January 17, 2017, the trial court held a hearing on the petition. At the

conclusion of the hearing, the trial court orally delivered its decree

involuntarily terminating Mother’s parental rights and changing Child’s

permanency goal to adoption.      The trial court entered its decree on that

same date. On January 30, 2017, Mother timely filed a notice of appeal and

concise statement of errors complained of on appeal.

      On appeal, Mother raises the following issues for our review and

determination:

            1.    Did the [t]rial judge rule in error that the
            Philadelphia City Solicitor’s Office [met] its burden of
            proof that Mother’s parental rights to her [child]
            should be terminated.

                                     -3-
J-S47016-17



            2.    Did the trial judge rule in error that the
            termination of Mother’s parental rights would best
            serve the needs and welfare of the [child].

            3.    Did the trial judge rule in error by changing the
            goal to adoption.

Mother’s Brief at 3.

      We first address Mother’s claim regarding the termination of her

parental rights.

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of
         fact and credibility determinations of the trial court if they
         are supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.  The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted).        If the trial court’s decision is supported by competent

evidence, this Court must affirm the decision.     In re L.M., 923 A.2d 505,

511 (Pa.Super. 2007).

      Termination of parental rights is governed by statute.      23 Pa.C.S. §

2511. The portion of the statute relevant to this appeal provides as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:


                                       -4-
J-S47016-17


              (1) The parent by conduct continuing for a period of at
              least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused
              or failed to perform parental duties.

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child to
              be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                    ...

              (5) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency for a period of at least six months, the
              conditions which led to the removal or placement of
              the child continue to exist, the parent cannot or will
              not remedy those conditions within a reasonable
              period of time, the services or assistance reasonably
              available to the parent are not likely to remedy the
              conditions which led to the removal or placement of
              the child within a reasonable period of time and
              termination of the parental rights would best serve the
              needs and welfare of the child.

                                    ...

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

                                    ...

       (b) Other considerations.--The court in terminating the
       rights of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare
       of the child. The rights of a parent shall not be terminated
       solely on the basis of environmental factors such as

                                     -5-
J-S47016-17


         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      “In termination cases, the burden is upon [the petitioner] to prove by

clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid.” In re R.N.J., 985 A.2d 273, 276

(Pa.Super. 2009).    We have explained that “[t]he standard of clear and

convincing evidence is defined as testimony that is so ‘clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” Id. (quoting

In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003)).

      The trial court terminated Mother’s parental rights pursuant to section

2511(a)(1), (2), (5), (8) and (b). This Court need only agree with the trial

court’s decision as to any one subsection of section 2511(a), as well as

section 2511(b), to affirm the termination.    See In re B.L.W., 843 A.2d

380, 384 (Pa.Super. 2004) (en banc). We will examine the facts of this case

under section 2511(a)(1).

      As it relates to section 2511(a)(1), the pertinent inquiry for our review

is as follows:

         To satisfy Section 2511(a)(1), the moving party must
         produce clear and convincing evidence of conduct
         sustained for at least the six months prior to the filing of


                                     -6-
J-S47016-17


         the termination petition, which reveals a settled intent to
         relinquish parental claim to a child or a refusal or failure to
         perform parental duties. . . . Section 2511 does not
         require that the parent demonstrate both a settled purpose
         of relinquishing parental claim to a child and refusal or
         failure to perform parental duties. Accordingly, parental
         rights may be terminated pursuant to Section 2511(a)(1) if
         the parent either demonstrates a settled purpose of
         relinquishing parental claim to a child or fails to perform
         parental duties.

In re D.J.S., 737 A.2d 283, 285 (Pa.Super. 1999) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). Although

the six months immediately preceding the filing of the petition are the most

critical to the analysis, “the trial court must consider the whole history of a

given case and not mechanically apply the six-month statutory provision.”

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004). Additionally, to the

extent that the trial court based its decision to terminate parental rights

pursuant to subsection (a)(1), “the court shall not consider any efforts by

the parent to remedy the conditions described therein which are first

initiated subsequent to the giving of notice of the filing of the petition.” 23

Pa.C.S. § 2511(b). In In re C.M.S., we explained, “[a] parent is required to

exert a sincere and genuine effort to maintain a parent-child relationship;

the parent must use all available resources to preserve the parental

relationship and must exercise ‘reasonable firmness’ in resisting obstacles

placed in the path of maintaining the parent-child relationship.” 832 A.2d

457, 462 (Pa.Super. 2003).




                                      -7-
J-S47016-17



      Once the evidence establishes a failure to perform parental duties or a

settled purpose of relinquishing parental rights, the trial court must then

engage in three additional lines of inquiry: “(1) the parent’s explanation for

his or her conduct; (2) the post-abandonment contact between parent and

child; and (3) consideration of the effect of termination of parental rights on

the child pursuant to Section 2511(b).” In re Z.S.W., 946 A.2d 726, 730

(Pa.Super. 2008) (quoting In re Adoption of Charles E.D.M., 708 A.2d 88,

91 (PA. 1998)).

      In granting DHS’s petition for involuntary termination, the trial court

determined as follows:

         In the instant matter, Mother was given [SCP] objectives
         in December 2014 to address issues of drug and alcohol
         abuse and individual mental health treatment/therapy.
         Parenting classes for Mother [were] later incorporated in
         Mother’s SCP objectives. Testimony of the social worker
         revealed[] Mother failed to provide documentation of
         completion of mental health treatment. Moreover, Mother
         failed to demonstrate she could successfully complete an
         intensive outpatient drug and alcohol treatment program.
         Mother[] failed to maintain continuous participation in a
         dual diagnosis treatment of the several programs she
         attended.     Mother failed [to] maintain sobriety for a
         substantial period of time[.] Mother testified she tested
         positive for benzodiazepines, marijuana and opiates on
         December 12, 2016. Furthermore, Mother testified she did
         not attend several request for random drug screens.
         Testimony of the social worker revealed that one of the
         drug and alcohol treatment centers stated Mother needed
         to be reassessed for a higher level of care and failed to
         stay for the reassessment.

         Furthermore, testimony of the social worker revealed
         Mother . . . completed only 4 of 12 sessions of parenting
         classes during the seventeen (17) month life of the case.


                                     -8-
J-S47016-17


                                      ...

         In the present matter, during the seventeen months (17)
         [Child] has been in DHS care, Mother has struggled with
         maintaining sobriety.      The social worker’s testimony
         revealed [M]other’s history of substance abuse and an
         outstanding arrest warrant are the issues that necessitated
         the child’s placement with DHS. Furthermore, testimony
         revealed unsupervised visits were changed to supervised
         due to Mother’s failure to provide documentation of mental
         health [and] drug and alcohol treatment compliance.

Trial Ct. Op., 3/27/17, at 4-5 (internal citations to record omitted).

       Mother argues that she has remedied the SCP goals put in place by

DHS.    Namely, Mother asserts that she completed a chemical dependency

treatment program in July 2015, is currently enrolled in a thirty-day drug

and alcohol treatment program, and completed a parenting class.

       We conclude that the record supports the trial court’s determination.

Child was initially removed because of concerns regarding Mother’s drug and

alcohol use, mental health issues, and housing. Contrary to Mother’s claims,

Mother’s substance abuse and mental health issues persist. Ana Arguendas,

the social worker assigned to Child, testified that she has not received any

documentation from Mother regarding her completion of drug and alcohol

treatment. N.T., 1/17/17, at 7-8. Indeed, Mother tested positive for drugs

at several court hearings, most recently on December 12, 2016, just one

month prior to the termination hearing.       Id. at 10, 21.    Arguendas also

testified that Mother only completed four of twelve sessions for parenting

classes during the life of this case.       Id. at 12, 16.     While testimony

presented supports the contention that Mother is attempting to address her


                                     -9-
J-S47016-17



substance abuse issues, she was not in a position to assume the caregiver

role for Child at the time of the termination hearing.       Id. at 42.   In fact,

Mother did not seek drug treatment until after DHS filed its termination

petition. Id.; see also 23 Pa.C.S. § 2511(b) (“With respect to any petition

filed pursuant to [subsection (a)(1)], the court shall not consider any efforts

by the parent to remedy the conditions described therein which are first

initiated subsequent to the giving notice of the filing of the petition.”).

      Thus, the record confirms that Mother refused or failed to perform

parental duties for the six months immediately preceding the filing of DHS’s

termination petition on December 9, 2016. The record establishes that, due

to Mother’s noncompliance with mental health and drug and alcohol

treatment, Mother’s visits with Child were reduced to supervised visits, once

per week.     N.T., 1/17/17, at 19-20; Permanency Review Order (Non-

Placement), 5/9/16, at 1.     Although Mother made an effort to attend the

visits she had with Child, Mother failed to address the concerns expressed by

the court, which ultimately led to Child’s removal. Accordingly, we conclude

that the trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to Child pursuant to section 2511(a)(1).

      Mother next argues the trial court erred in finding termination of her

parental rights would best serve the developmental, physical, and emotional

needs and welfare of Child under section 2511(b).

      “Section 2511(b) ‘focuses on whether termination of parental rights

would best serve the developmental, physical, and emotional needs and

                                      - 10 -
J-S47016-17



welfare of the child.’”   In re Adoption of C.D.R., 111 A.3d 1212, 1219

(Pa.Super. 2015) (quoting In re Adoption of J.M., 991 A.2d 321, 324

(Pa.Super.2010)). “Intangibles such as love, comfort, security, and stability

are involved in the inquiry into the needs and welfare of the child.” In re

C.M.S., 884 A.2d 1284, 1287 (Pa.Super. 2005). The trial court must also

“discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” Id.

The mere finding of a parent-child bond does not preclude termination of

parental rights. Rather, the trial court must examine the status of the bond

to determine whether its termination “would destroy an existing, necessary

and beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387, 397

(Pa.Super. 2003). “[A] court may properly terminate parental bonds which

exist in form but not in substance when preservation of the parental bond

would consign a child to an indefinite, unhappy, and unstable future devoid

of the irreducible minimum parental care to which that child is entitled.” In

re J.W., 578 A.2d 952, 958 (Pa.Super. 1990) (emphasis in original).

      In addressing the best interests and welfare of Child, the trial court

found:

         In the instant matter, the testimony established that
         [Child] would not suffer any irreparable emotional harm if
         Mother’s parental rights were terminated. Testimony of
         the social worker was that [Child] and his foster parent,
         paternal grandmother, are very bonded and attached.
         Furthermore, the social worker testified [Child] is
         flourishing extremely well and acknowledges his foster
         parent as “Mom”. Testimony established there was a
         parent/child bond between [Child] and his foster parent

                                   - 11 -
J-S47016-17


         which did not exist between [Child] and his biological
         mother. Foster parent testified she loved [Child] and
         would be prepared to adopt [Child] if it became the [trial
         court’s] goal.

Trial Court Opinion, 3/27/17, at 6 (internal citations omitted).

      The record supports the trial court’s finding that Child’s primary bond

is with his foster mother, Paternal Grandmother, rather than Mother.

Further, the record supports the trial court’s finding that Child will not suffer

irreparable harm if Mother’s parental rights are terminated.       It was within

the trial court’s discretion to accept Arguendas’ testimony, and to conclude

that the benefits of a permanent home with Paternal Grandmother would

outweigh any emotional distress Child might experience if Mother’s parental

rights were terminated.

      Based on the record before us, we find no error or abuse of discretion

in the trial court’s conclusion regarding subsection (b) that Child’s

developmental, emotional, and physical needs and welfare are best met by

terminating Mother’s parental rights. Where the trial court’s determination

is supported by the record, this Court must affirm. See In re R.L.T.M., 860

A.2d 190, 191 (Pa.Super. 2004).

      Finally, we address Mother’s challenge to the order changing the goal

for Child to adoption.

             In cases involving a court’s [decree] changing the
         placement goal . . . to adoption, our standard of review is
         abuse of discretion. To hold [that] the trial court abused
         its discretion, we must determine that its judgment was
         manifestly unreasonable, that the court disregarded the
         law, or that its action was a result of partiality, prejudice,

                                     - 12 -
J-S47016-17


         bias or ill will. While this Court is bound by the facts
         determined in the trial court, we are not tied to the court’s
         inferences, deductions and conclusions; we have a
         responsibility to ensure that the record represents a
         comprehensive inquiry and that the hearing judge has
         applied the appropriate legal principles to that record.
         Therefore, our scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (internal citations and

quotation marks omitted). However, we are mindful that “[w]hen the trial

court's findings are supported by competent evidence of record, we will

affirm ‘even if the record could also support an opposite result.’” In re N.C.,

909 A.2d 818, 823 (Pa.Super. 2006) (quoting In re Adoption of R.J.S.,

901 A.2d 502, 506 (Pa.Super. 2006)).

      Furthermore, this Court has stated,

            Placement of and custody issues pertaining to
         dependent children are controlled by the Juvenile Act [42
         Pa.C.S. §§ 6301-65], which was amended in 1998 to
         conform to the federal Adoption and Safe Families Act
         (“ASFA”).    The policy underlying these statutes is to
         prevent children from languishing indefinitely in foster
         care, with its inherent lack of permanency, normalcy, and
         long-term parental commitment.          Consistent with this
         underlying policy, the 1998 amendments to the Juvenile
         Act, as required by the ASFA, place the focus of
         dependency proceedings, including change of goal
         proceedings, on the child. Safety, permanency, and well-
         being of the child must take precedence over all other
         considerations, including the rights of the parents.

Id. (internal citations and footnotes omitted).

      Section 6351(f) of the Juvenile Act provides in relevant part:

         (f) Matters to be determined at permanency
         hearing.-- At each permanency hearing, a court shall
         determine all of the following:


                                    - 13 -
J-S47016-17


       (1) The continuing necessity for and appropriateness of the
       placement.

       (2) The appropriateness, feasibility and extent of
       compliance with the permanency plan developed for the
       child.

       (3) The extent of progress made toward alleviating the
       circumstances which necessitated the original placement.

       (4) The appropriateness and feasibility of the current
       placement goal for the child.

       (5) The likely date by which the placement goal for the
       child might be achieved.

       (5.1) Whether reasonable efforts were made to finalize the
       permanency plan in effect.

       (6) Whether the child is safe.

                                   ...

       (9) If the child has been in placement for at least 15 of the
       last 22 months or the court has determined that
       aggravated circumstances exist and that reasonable efforts
       to prevent or eliminate the need to remove the child from
       the child’s parent, guardian or custodian or to preserve
       and reunify the family need not be made or continue to be
       made, whether the county agency has filed or sought to
       join a petition to terminate parental rights and to identify,
       recruit, process and approve a qualified family to adopt the
       child unless:

          (i) the child is being cared for by a relative best
          suited to the physical, mental and moral welfare of
          the child;

          (ii) the county agency has documented a compelling
          reason for determining that filing a petition to
          terminate parental rights would not serve the needs
          and welfare of the child; or

          (iii) the child’s family has not been provided with
          necessary services to achieve the safe return to the
          child’s parent, guardian or custodian within the time
          frames set forth in the permanency plan.


                                  - 14 -
J-S47016-17


42 Pa.C.S. § 6351(f); see In re S.B., 943 A.2d at 977.

      “The trial court must focus on the child and determine the goal with

reference to the child’s best interests, not those of the parents.” In re S.B.,

943 A.2d at 978. As this Court has held, “[a] child’s life simply cannot be

put on hold in the hope that the parent will summon the ability to handle the

responsibilities of parenting.” In re N.C., 909 A.2d at 824 (quoting In re

Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa.Super. 2003)) (alteration in

original).

      Mother argues that the goal change was not in Child’s best interests.

Mother emphasizes that she participated in parenting classes, completed a

chemical dependence treatment program in July 2015, and is currently

enrolled in a thirty-day drug treatment program.

      The trial court determined that the goal change to adoption would be

in Child’s best interest because Child had been in placement for over 17

months and was adjusting well in his foster home, and because Mother had

failed to meet any of her SCP goals established by DHS. N.T., 1/17/17, at

33-34.

      The trial court’s findings of fact and conclusions of law are properly

supported in the record.        Child was first placed with his paternal

grandmother on June 1, 2015, and Child had been in custody of DHS for a

period of more than 17 months at the time of the January 17, 2017 hearing.

N.T., 1/17/17, at 8; Trial Ct. Op., 3/27/17, at 1. DHS established the SCP


                                    - 15 -
J-S47016-17


goals for Mother, including:   address drug and alcohol issues, only take

medications as prescribed, refrain from using illegal drugs and alcohol,

improve emotional/mental health, complete a full mental health assessment,

visit with Child as permitted and scheduled, attend parenting classes, and

address physical health issues. N.T., 1/17/17, at 7.

     Mother has failed to demonstrate that she can successfully complete

an intensive outpatient drug and alcohol treatment program, having

attended six programs during the life of this case and failed to complete any

one of the six programs. Id. at 12. Moreover, Mother only completed four

of twelve sessions for parenting classes. Id.

     Child has adjusted well living with Paternal Grandmother, referring to

her as “mom.”      Id. at 8.     Child is bonded to Paternal Grandmother.

Arguendas testified that Child is doing “extremely well” with Paternal

Grandmother, such that termination of Mother’s parental rights would not

cause irreparable harm to Child. Id.

     Based upon this evidence, we conclude that the trial court did not

abuse its discretion in finding that Child’s welfare would best be served by

changing the goal to adoption.    As this determination is supported by the

record, we may not disturb it on appeal. See N.C., 909 A.2d at 823.

     Decree and order affirmed.




                                    - 16 -
J-S47016-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2017




                          - 17 -